 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW JERSEY

 

Caption in Compliance with BN... LBR 9604-1(b)

Sadek and Cooper Law Offices
1315 Walnut Street -
Suite 502

Philadelphia, Pa 19107
(215) 545-0008

 

 

 

 

 

In Re: Case No.: 19-17462
Mercedes Torres-Rohwer Hearing Date: 11/17/20 @ 9AM
Chapter: 13
Judge: ______ MBE
ORDER AUTHORIZING
SALE OF REAL PROPERTY
Recommended Local Form: Followed Cl Modified

 

 

 

The relief set forth on the following pages numbered two (2) and three (3) is

ORDERED.
After review of the Debtor’s motion for authorization to sell the real property commonly

known as 123 Wahwahtaysee Trail, Medford Lakes , New Jersey (the Real

 

Property).
IT IS hereby ORDERED as follows:

1. The Debtor is authorized to sell the Real Property on the terms and conditions of the contract
of sale pursuant to 11 U.S.C. §§ 363(b) and 1303.

2. The proceeds of sale must-be used to satisfy the liens on the real property unless the liens are
otherwise avoided by court order. Until such satisfaction the real property is not free and clear of

liens.

3. S Tn accordance with D.N.J. LBR 6004-5, the Notice of Proposed Private Sale included a
request to pay the real estate broker and/or debtor’s real estate attorney at closing. Therefore the

following professional(s) may be paid at closing.

 

Name of professional: Carol C. Latti
Amount to be paid: $6800.00

Services rendered: Listing and Sale of Real Property

 

 

OR: ( Sufficient funds may be held in escrow by the Debtor’s attorney to pay teal estate
broker's commissions and attorney's fees for the Debtor's attorneys on further order of this

court.

4. Other closing fees payable by the Debtor may be satisfied from the proceeds of sale and

adjustments to the price as provided for in the contract of sale may be made at closing.

 
5. The amountof$ 21,150.00 __ claimed as exempt may be paid to the Debtor.

6. The Xd balance of praceeds or the (0 balance due on the debtor's Chapter 13 Pian must be

paid to the Chapter 13 Trustee in the Debtor’s case.

7. A copy of the HUD settlement statement must be forwarded to the Chapter 13 Trustee 7 days

after closing.

8. Kl The debtor must file a modified Chapter 13 Plan not later than 21 days after the date of this

order.

9, Other provisions:

Per Bankruptcy Rule 6004(h), the 14 day stay as to effect of this Order is hereby waived.

reve ys

el
